302 N.Y. 647 (1951)
In the Matter of The Estate of Tom Rees, Deceased. In the Matter of the Accounting of W. Clifford Roderick, as One of the Executors of Tom Rees, Deceased. Trustees of Bryn Seion Welsh Congregational Church et al., Appellants; W. Clifford Roderick, as One of the Executors of Tom Rees, Deceased, et al., Respondents.
Court of Appeals of the State of New York.
Argued November 20, 1950.
Decided March 1, 1951
Robert W. Owens, Jr., Edward S. Bentley and Sperry Butler for appellants.
Alfred Rathheim, Morris Buchter, Harold M. Hoffman and Alvin L. Kassel for W. Clifford Roderick, respondent.
James E. Bennet, Jr., for Elizabeth A. Morgan and another, respondents.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order modified to the extent of crediting the sum of $100 paid from estate funds to purchase Lettice Davies' legacy, and, as so modified, affirmed, with costs and printing disbursements in all courts to the appellants payable out of the estate. No opinion.